Citation Nr: 1211887	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  10-28 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1151 for the Veteran's death. 

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1945 to December 1946.  He died in April 2009.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Huntington, West Virginia.  The appellant was afforded a February 2012 videoconference hearing before the undersigned Veterans Law Judge.  The hearing transcript is associated with the record.

In the July 2010 VA Form 9, the appellant indicated that she wanted to limit her appeal to service connection for cause of death.  Accordingly, the issue of entitlement to DIC compensation pursuant to 38 U.S.C.A. § 1151 for the Veteran's death was not certified for appeal.  However, at the hearing the appellant provided testimony with respect to the issue.  As the Board treated this issue as adequately appealed at the hearing, it is currently on appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran's death was not caused by carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in furnishing treatment to the Veteran, nor was such the result of an event not reasonably foreseeable. 

2.  The Veteran died in April 2009, the immediate cause of death was cardiopulmonary arrest due to aspiration pneumonia and renal failure; shock and black lung were listed as other significant conditions.  

3.  At the time of the Veteran's death, service connection was in effect for bilateral hearing loss rated as 50 percent disabling; prostatitis and benign prostatic hypertrophy rated as 20 percent disabling; and erectile dysfunction rated as noncompensably disabling.  His combined rating was 60 percent.

4.  The service-connected disabilities were not principal or contributory causes of the Veteran's death.


CONCLUSIONS OF LAW

1. The criteria for DIC under the provisions of 38 U.S.C.A. § 1151 for the Veteran's death are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2011). 

2. The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in her possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

The appellant has substantiated the Veteran's status as a Veteran.  The June 2009 letter contained information on the evidence needed to substantiate entitlement to service connection for a condition causing or contributing to the Veteran's death in compliance with Hupp, supra.  A July 2009 letter informed the appellant about information on the evidence needed to substantiate entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1151 for the Veteran's death.  The Board finds that VA fulfilled its notification duties.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has obtained records of treatment reported by the appellant, including service treatment records, VA treatment records, and private medical records.  An October 2009 medical opinion was obtained with respect to the appellant's claim for DIC benefits pursuant to 38 U.S.C.A. § 1151 for the Veteran's death.  

A medical opinion was not obtained for the DIC cause of death claim.  Under the VCAA, VA is obliged to obtain a medical opinion in a cause of death claim when necessary to assist a claimant in substantiating the claim.  38 U.S.C.A. § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008) (holding the criteria for obtaining a medical opinion set forth in 38 U.S.C.A. § 5103A(d) are inapplicable to cause of death claims).

VA has not obtained a medical opinion; because, as discussed below, even if the appellant's contentions are accepted, there is no indication that the service connected disabilities were a proximate or contributory cause of his death, or that the cause of death was directly related to a disease or injury in service.

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2011) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  However, effective August 23, 2011, VA amended its regulations governing hearings.  See 76 Fed. Reg. 52572 (Aug. 23, 2011). Specifically, the final rule clarifies that the hearing provisions in 38 C.F.R. § 3.103, which were cited by the Court in Bryant, only apply to hearings before the agency of original jurisdiction (AOJ) and do not apply to hearings before the Board.  Rather, Board hearings are governed by the hearing provisions in 38 C.F.R. Part 20, subpart H (2011).  Thus, the duties imposed by Bryant are not applicable to Board hearings. 

Nevertheless, at the February 2012 hearing, the undersigned identified the issues on appeal.  The appellant provided testimony as to all treatment received for the Veteran before his demise and, thereby, demonstrated actual knowledge of the ability to submit additional relevant evidence.  Her statements reflected that there were no outstanding relevant records.  The duties imposed by Bryant were thereby met.

For the reasons set forth above, the Board finds that VA has substantially complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits. 

Laws and Regulations

Pursuant to 38 U.S.C.A. § 1151, a surviving spouse may receive DIC for a Veteran who dies as a result of VA care or medical treatment if certain enumerated requirements have been satisfied.  Norvell v. Peake, 22 Vet. App. 194, 197-98 (2008); Loving v. Nicholson, 19 Vet. App. 96, 99 (2005).  Specifically, the statute provides that such compensation may be paid for a "qualifying" death, not the result of the Veteran's willful misconduct.  38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2011).  

A "qualifying" death means that the death was caused by hospital care, medical or surgical treatment, or examination furnished to the Veteran by VA and that the proximate cause of the death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(West 2002 & Supp. 2011); Norvell, 22 Vet. App. at 198; see also 38 C.F.R. § 3.361 (2011). 

The regulations under 38 C.F.R. § 3.361 mirror the provisions of 38 U.S.C.A. § 1151 and similarly provide that for claims received by VA on or after October 1, 1997, as here, to establish that the Veteran's death was due to hospital care, medical or surgical treatment or examination, the claimant must show actual causation.  38 C.F.R. § 3.361(a), (c) (2011).  That is, "[t]o establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's . . . death," and merely showing that a veteran received care, treatment, or examination and that the veteran died does not alone establish cause.  38 C.F.R. § 3.361(c)(1)(2011). 

With respect to causation, the regulation defines "proximate cause" as "the action or event that directly caused the death, as distinguished from a remote contributing cause," and in order to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's death, it must be shown that such care caused the Veteran's death, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  38 C.F.R. § 3.361(d), (d)(1) (2011). 

Pursuant to 38 U.S.C.A. § 1310, DIC is paid to a surviving spouse of a qualifying Veteran who died from a service-connected disability.  See Darby v. Brown, 10 Vet. App. 243, 245 (1997).

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The service-connected disability is considered the principle cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  To be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4). 

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the laws and regulations pertaining to basic service connection apply.  38 U.S.C.A. § 1310.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In a DIC claim based on cause of death, the first requirement for service connection, evidence of a current disability, will always have been met (the current disability being the condition that caused the Veteran to die).  Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Factual background

The appellant contends that the Veteran developed a decubital ulcer of the coccyx as a result of VA's lack of proper care.  Due to the decubital ulcer, he developed a kidney infection that caused his death.  She also has asserted that he was service connected for a renal disorder shortly after separation.

The Veteran filed a service connection claim for a renal disorder on an application received by VA in January 1947.  This claim was not adjudicated.  In August 2004, he again filed a service connection claim for a renal disorder.  It was denied in a March 2005 RO decision.  A notice of disagreement or additional evidence was not submitted within a year of this decision and it became final.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.105(a).  Thus, the Veteran was not service connected for a renal disorder.  

VA treatment records showed that the Veteran was hospitalized from February 25th to March 10, 2009 for a urinary tract infection (UTI).  He was noted to have Alzheimer's dementia and had much difficulty communicating.  Upon his initial assessment, no ulcers were found.  An old skin lesion was noted on the right buttocks.  He was assessed for his propensity to develop sores as moderate and high risk on separate occasions.  Clinical examination on March 4th did not show any active skin lesions.  On March 10th, an examiner found an abrasion on the buttocks.  

The Veteran returned to a VA emergency room (ER) on March 12, 2009.  He was having increased confusion with periods of tremors and indicated he was in pain.  The appellant was concerned that these symptoms were similar to his prior UTI and that it had returned.  After clinical examination ruled out UTI, the examiner assessed dementia.  However, he also found a decubitus ulcer and made a referral for wound care.  The appellant expressed confidence that she could manage the Veteran's home care needs and was instructed to call or return if assistance was needed.  

On March 16th, a VA examiner found a decubitus ulcer on the sacral/ coccyx area.  She noted that a referral to wound care had been made.  

Private provider records from March 20th indicate that the Veteran had home health wound care as directed by a physician.  

On March 27th, the Veteran visited a VA outpatient clinic for a post hospitalization follow-up.  The appellant was concerned that he may have another UTI.  She cited findings of a low grade fever the day before.  He was currently afebrile.  He was also being followed for his decubital ulcer.  Clinical examination showed him to be in a gurney.  He was not able to communicate in an intelligible fashion.  The examiner assessed probable UTI with urinary retention and adjusted his medication.   He noted that a urology appointment scheduled for April 8th.  

Private hospital records, dated on April 12th, showed that the Veteran had an inpatient admission.  He presented in an altered state of consciousness and was unable to communicate.  He was given intravenous fluids and placed on medication for possible UTI. 

The appellant reported that he had urinary incontinence over the past few months.  He was mostly bedridden, but had physical therapy about two to three times per week.  He had developed bedsores.  Last week, he passed out and fell during in-home physical therapy.  Currently, he had decreased responsiveness.  

Clinical examination showed him to be afebrile.  His eyes remained closed, but he responded to repeated verbal stimulation.  He could not communicate coherently.  An impression of decreased consciousness and progressive dementia was given.  

The April 15th hospital discharge report showed that the Veteran was admitted for dehydration, Alzheimer's, decreased level of consciousness, and UTI.  During hospitalization, he aspirated.  He was placed in the intensive care unit.  His kidneys began failing and he developed sepsis.  Lung testing on April 11th showed bilateral bronchopneumonia.  He was placed on comfort measures and expired.  The death diagnoses were cardiopulmonary arrest, aspiration pneumonia, renal failure, and shock.  

A death certificate issued in April 2009 reflected immediate cause of death as cardiopulmonary arrest.  It noted underlying causes of aspiration pneumonia, and renal failure.  Other significant conditions were listed a shock and black lung.  

The appellant filed claims in May and June 2009.  She contended that VA did not properly care for the decubital ulcer of the coccyx.  As a result, the Veteran developed an infection contributing to his death.  

VA obtained a medical opinion in October 2009.  The examiner reviewed the record and concluded that the decubital ulcer did not result in an infection that contributed to the Veteran's death due to carelessness, negligence, lack of proper skill, error of judgment, or similar instance of fault on part of VA in furnishing the hospital care and medical treatment.  

He carefully detailed the Veteran's treatment history.  He stated that the cause of the February 2009 urinary tract infection (UTI) resulting in hospitalization was likely due to his enlarged prostate.  He cited findings from a March 9, 2009 ultrasound.   

The examiner observed that during VA hospitalization, no findings of a decubitus ulcer were made until discharge.  At that time, a nurse noted an abrasion to the buttocks.  She did not further specify if it was located in the sacral area.  When the Veteran returned to VA care two days later, he had a Stage 2-3 decubitus ulcer on his coccyx infected with feces.  The examiner reported that unless debilitated, bedridden patients are turned or repositioned every two hours, skin break down may occur within a day or two, especially when an abrasion is present.  Upon finding an ulcer, VA healthcare providers contacted wound care services in an appropriate manner of care.

The examiner noted that private hospital records clearly indicate that the Veteran developed bilateral aspiration pneumonia which progressed to sepsis, renal failure, and impaired tissue oxygenization.  The only two documented infections were the UTI and bilateral pneumonia.  No findings of an infected decubitus ulcer were made in the private hospital records during April 12th to 14th treatment.  

In December 2009, the appellant reported that the Veteran was temporarily service connected for a renal disorder.  

In the February 2010 notice of disagreement, the appellant's representative observed that the VA schedule of care records did not include notes about repositioning the Veteran in his bed.  He submitted an article explaining decubital ulcers and appropriate treatment.   

A medical article, dated in April 2010, titled Decubitus Ulcers is of record.  It described the ulcers and their staging classifications.  

In her July 2010 substantive appeal, the appellant reported that the Veteran received VA compensation for a renal disorder right after service, but requested that it stop.  She disagreed that black lung was a contributory cause of death.  

At the February 2012 hearing, the appellant stated that the Veteran developed a sore during February and March 2009 VA hospitalization.  When he was discharged, it had not healed.  They did not inform her about how to care for the sore.  Later, home health nurses assisted her.  While at home, the Veteran had an altered level of consciousness and was suspected to have had a stroke.  He was admitted to the private hospital where he died a few days later.  

She stated that the Veteran was service connected for a renal disorder in the 1940s, but did not appear for a VA examination and the payments discontinued.  

(i) DIC benefits pursuant to 38 U.S.C.A. § 1151 for the Veteran's death 

The appellant contends that VA was negligent or at fault for not properly treating the Veteran's decubitus ulcer.  The evidence supporting her claim consists of her contentions.  

Review of the medical records shows that the Veteran developed a decubitus ulcer on his sacral/ coccyx area approximately two days after being discharged from VA inpatient care in March 2009.  There is no evidence that the Veteran had an infection from the decubitus ulcer.  End of life treatment clearly shows that the Veteran aspirated and developed renal failure, which led to cardiopulmonary arrest.  See April 15, 2009 Hospital discharge summary.  

The October 2009 VA examiner provided a negative medical opinion.   He reported that a referral for in home wound care was appropriate and there was no medical evidence to support a finding that the decubitus ulcer was infected when he presented to the hospital or during course of end of life treatment.  As the August 2011 opinion is accompanied by a rationale, includes review of the Veteran's claims file, and is consistent with the evidence of record, it is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  

Overall, the evidence does not show that VA exercised carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing medical care; or an event not reasonable foreseeable occurred during course of VA treatment for the Veteran in February and March 2009.  It also does not show that the decubitus ulcer was a contributory cause of the Veteran's death.  38 C.F.R. § 3.361.

For the foregoing reasons, the preponderance of the evidence is against the appellant's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the DIC claim pursuant to 38 U.S.C.A. § 1151 must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 

(ii) Service connection for cause of death

The appellant contends that the Veteran's service connected disabilities contributed to his death.  At the time of his death, he was service connected for bilateral hearing loss rated as 50 percent disabling; prostatitis and benign prostatic hypertrophy rated as 20 percent disabling; and erectile dysfunction rated as noncompensably disabling.  

The hospital records and death certificate confirm that the Veteran expired due to cardiopulmonary arrest.  The contributing conditions were aspiration pneumonia, renal failure, and sepsis.  There is no evidence that the service connected disabilities were contributing causes.  

Although the April 2009 private hospital records indicate that the Veteran may have had another UTI upon admission, they show that the Veteran had acute renal failure secondary to hypotension.  Thus, renal failure was not associated with a UTI.  

The appellant reports that the Veteran had been service connected for renal disease and received compensation.  Careful review of record shows that he filed two claims for service connection for renal disease.  A final decision was issued in March 2005 that denied the claim.  There is not a pending service connection claim for renal disease.  Unfortunately, renal disease cannot be considered a service connected disability.  

In sum, the evidence does not show that the service connected disabilities of hearing loss, prostatitis and benign prostatic hypertrophy, and erectile dysfunction were either principal or contributory causes of death.  38 C.F.R. § 3.312.   

For the foregoing reasons, the preponderance of the evidence is against the appellant's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and service connection for cause of death must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 


ORDER

DIC pursuant to 38 U.S.C.A. § 1151 is denied.

Service connection for cause of the Veteran's death is denied.  



______________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


